Simmons, C. J.
It was in legislative contemplation that the mayor and aider-men of the City of Brunswick should act in a judicial capacity when exercising the power conferred upon them by the act of November 28, 1900, to dismiss from service all officers and members of the police force of the city who should be guilty of conduct which that act declares shall constitute cause for removal from office. See Acts of 1900, p. 240.
(a) A trial conducted in accordance with the terms of a statute of this character is a quasi-criminal proceeding, and the writ of certiorari lies to review the rulings and findings of such a corporation court. Mayor of Macon v. Shaw, 16 Ga. 172, 185; Asbell v. Brunswick, 80 Ga. 503.
{b) The refusal of. the court below to sanction the petition for certiorari in the present case could not properly have been based either on the ground that a writ of certiorari could not legally issue, or upon the ground that there was no merit in any of the complaints which the plaintiff in certiorari set forth in his petition. Judgment reversed.

By five Justices.